Fourth Court of Appeals
                                           San Antonio, Texas
                                                September 18, 2019

                                               No. 04-19-00551-CR

                                             IN RE Carlos ZUNIGA

                                        Original Mandamus Proceeding 1

                                                      ORDER

      On August 19, 2019, relator filed a petition for writ of mandamus. Because this court does
not have jurisdiction to address relator’s complaint, the petition for writ of mandamus is
DISMISSED FOR WANT OF JURISDICTION. See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on September 18, 2019.



                                                                         _____________________________
                                                                         Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2019.

                                                                         _____________________________
                                                                         Keith E. Hottle, Clerk of Court




1
    This proceeding arises from a parole panel decision by the State of Texas Board of Pardons and Paroles.